 T & T INDUSTRIES, INC.T & T Industries, Inc. and Daniel W. Jagodzinski.Case 7-CA-13656March 30, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDTRUESDALEOn August 18, 1977, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,1andconclusions2of the Administrative Law Judge, tomodify his remedy so that interest will be computedin the manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977), and to adopt his recommend-ed Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, T & T Industries,Inc., Detroit, Michigan, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order, except that the attachednotice is substituted for that of the AdministrativeLaw Judge.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 We adopt the Administrative Law Judge's conclusion that there is nobasis in the instant case for deferring, under Spielberg ManufacturingCompany, 112 NLRB 1080 (1955), to the agreement between Respondentand the Union concerning Jagodzinski's gnevance over his discharge.Although the contract provided for a grievance procedure culminating inbinding arbitration, the parties settled the grievance at an earlier stage of theprocedure. In these circumstances we conclude that "the full range of themechanism for the determination of the dispute has not been utilized andthere is no award that may be examined for its conformity with Spielbergrequirements." Whirlpool Corporation, Evansville Division, 216 NLRB 183,186 (1975). Although the agreement was reached at a meeting held before amediator provided by the Michigan Employment Relations Commission,there was no formal hearing and the record does not establish that themediator had the authority to make a determinative resolution of thedispute. Accordingly, we conclude that there is no showing that theSpielberg requirements have been met. See Super Value Xenia, a Division ofSuper Valu Stores, Inc., 228 NLRB 1254 (1977).235 NLRB No. 73Additionally, Member Murphy finds this case distinguishable fromUnited Parcel Service, Inc., 232 NLRB 1114 (1977), in which the majoritydeferred to a bipartite panel award inasmuch as in United Parcel the panelaward was made after a formal arbitration proceeding pursuant to the laststep of the contractual grievance procedure.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate against any of our employees in regard totheir hire, tenure of employment, or any term orcondition of employment because they haveengaged in concerted activities for the purpose ofcollective bargaining or other mutual aid orprotection.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to engage in, or to refrainfrom engaging in, any or all of the activitiesspecified in Section 7 of the Act, except to theextent that such rights may be affected by anagreement requiring membership in a labor orga-nization as a condition of employment, as autho-rized in Section 8(a)(3) of the National LaborRelations Act, as amended.WE WILL offer Daniel Jagodzinski immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentjob without prejudice to seniority and other rightsand privileges and WE WILL make him whole forany loss of earnings or other compensation hemay have lost because we discriminatorily dis-charged him, plus interest.T & T INDUSTRIES, INC.DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge: Thiscase was heard in Detroit, Michigan, on April 5, 1977,pursuant to a charge filed on January 12, 1977, by DanielW. Jagodzinski, an individual, and a complaint issued onFebruary 16, 1977.The complaint alleges that T & T Industries, Inc. (hereincalled Respondent), violated Section 8(a)( 1) of the Nation-al Labor Relations Act, as amended (herein called the Act),by discharging Daniel Jagodzinski because he refused todrive a tractor alleged to be unsafe because it was blowingfuses and because he sought to exercise his contractualright to refuse to do a job which would be injurious to hishealth or safety, which conduct interfered with, restrained,and coerced its employees in the exercise of their rightsguaranteed in Section 7 of the Act.517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent in its answer filed on February 28, 1977,which was amended at the hearing, denies having violatedthe Act.The primary issue involved is whether Respondentviolated Section 8(a)(1) of the Act by discriminatorilydischarging Daniel Jagodzinski because of his protectedconcerted activities. An additional issue is whether pro-ceedings under the grievance procedures of the contractbetween Respondent and the Union involving his dis-charge precludes finding a violation of the Act.Upon the entire record in this case and from myobservations of the witnesses and after due considerationof the brief filed by Respondent2I hereby make thefollowing: 3FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTRespondent, a Michigan corporation, with its office andplace of business located in Detroit, Michigan, is engagedin the business of the repair of steel shipping containers forthe automotive industry. During the fiscal year endingSeptember 1976,4a representative period, Respondent inthe course of its operations performed services valued inexcess of $450,000 for various enterprises located in Statesoutside the State of Michigan.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDLocal 267, International Union, Allied Industrial Work-ers of America, AFL-CIO (herein called the Union), is alabor organization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. BackgroundRespondent operates a facility located in Detroit, Michi-gan, where it is engaged in the business of the repair of steelshipping containers for the automotive industry. Includedamong its supervisory personnel are General ManagerJames Douglas, Jr., and Foreman John Bailey.5The employees of Respondent are represented by theUnion with which it has a collective-bargaining agreementcovering them. This agreement effective from August 18,1975, until August 18, 1977, with automatic renewalprovisions contains, in pertinent part, a grievance andarbitration procedure and the following safety provision:I The General Counsel's unopposed motion to correct the transcript ishereby granted.2 Neither the General Counsel, who argued orally on the record, nor theCharging Party submitted briefs.3 Unless otherwise indicated the findings are based on the pleadings,admissions, stipulations, and undisputed evidence contained in its recordwhich I credit.All dates referred to are in 1976 unless otherwise stated.s Both General Manager Douglas and Foreman Bailey are supervisorsunder the Act.The Company will make all necessary provisions forthe Safety and Health of its employees. All machineryand equipment shall be kept in safe working order at alltimes and the Company shall provide all employeeswith all the necessary safety equipment, and safetydevices. No employee will be required to work on anyjob or operation under conditions which would beinjurious to his health or safety.B. Jagodzinski's DischargeDaniel Jagodzinski, a member of the bargaining unit,was employed by Respondent as a truckdriver fromJanuary 25 until his discharge on July 23 and workedunder the supervision of Foreman Bailey.On July 23, Jagodzinski reported to work about 6 a.m.According to him the weather was cloudy and dark and ithad rained earlier. After being assigned to drive a Chevro-let tractor to deliver a load to Saginaw, Michigan, whenchecking the tractor, which was a required procedure, hediscovered that a fuse had blown and the running lightsand brake lights on the trailer were not working. Heattempted to repair the lights by replacing a fuse on fourdifferent occasions; however, each time he turned on thelights of the tractor after changing the fuse, the fuse wouldblow, and the trailer lights would not work.Both Jagodzinski, who operated the tractor on previousoccasions, and David Madison, Jr., a millwright, whoperformed minor maintenance work on Respondent'stractors, stated there had been prior problems with fusesblowing on the tractor. Foreman Bailey also acknowledgedfuses had blown on the tractor before.6Although certainrepairs had been made on the tractor by the JeffersonChevrolet Co. on or about June 21, it was not establishedthat the tractor lights were checked on that occasion norwere the trailer lights checked.About 7 a.m., after unsuccessfully attempting to repairthe lights, Jagodzinski reported the matter to his supervi-sor, Foreman Bailey.7Jagodzinski's version of their conversation was he toldBailey he wasn't going to take the truck on the road toSaginaw until the lights were fixed because it was unsafeand he had changed four fuses.s Bailey's response wasthere was no time to fix the truck and he had to take theload to Saginaw and was holding up production and toldhim to take the truck out or to punch out. On telling Baileyhe was going to punch out, Bailey told him to go ahead andpunch out. However, about 7:10 a.m., after getting hissuitcase and tools out of the tractor but before punchingout, Bailey told him not to bother punching out because hehad pulled his card and that he was fired. Bailey handed6 Foreman Bailey attributed the problem of the fuses blowing to theunauthorized installation of a tape deck in the tractor by Jagodzinski.However, the tape deck had been removed several months prior to July 23.7 Although Jagodzinski stated Johnny Rhodes was present, Rhodes, whotestified about other matters, did not testify concerning this conversation.I Jagodzinski believed the tractor to be unsafe because of the weatherconditions and because even in the daylight he needed lights to pass othervehicles and in cases oif emergencies.518 T & T INDUSTRIES, INC.him a writeup signed by Foreman Bailey and by DavidMadison, Jr., as the Union's representative.9The writeupstated he had been discharged because he "would not takeload. I ask man to take truck out and he said he would nottake it. This man's been here since 6 a.m."Jagodzinski informed Bailey he was going to get hissteward. Although Jagodzinski stated he did not hear whatMadison talked to Bailey about he left after Madisontalked to Bailey and then himself.David Madison, Jr., presented as a witness by theGeneral Counsel, testified that on that morning Jagodzin-ski in the presence of Foreman Bailey asked him whether itwas his responsibility to take an unsafe truck on the roadand said the fuses were blowing and the supervisor hadasked him to take the truck out which he didn't feel heshould do. Madison stated that he informed Jagodzinski heshould not take the truck out.According to Madison, Foreman Bailey asked whetherthere was any possible way the truck could be repairedquickly and put on the road, whereupon he told Bailey heknew of no way except to replace the fuses as they blew.After informing Bailey, pursuant to his request, that he hadsome fuses, Bailey asked him to give them to Jagodzinskiwhich he did. Madison stated Bailey then told Jagodzinskito take the truck out and if the lights went out to replacethe fuses.Madison further testified that he was present whenBailey discharged Jagodzinski that morning at which timeBailey informed Jagodzinski he had given him a directorder to take the truck out and change the fuses if he had toor punch his card and go home.Foreman Bailey's version of his conversations withJagodzinski and Madison that morning was when Jagod-zinski told him something was wrong with the truck andthe fuses kept blowing he asked Madison to check it outexplaining how important it was to get the load out. Uponasking Madison how long repairs would take and whetherthe truck could make it there and back, Madison suggestedas far as he knew a fuse was the problem. Bailey stated,when he asked Jagodzinski if he would put a fuse in thetruck and take the load out, Jagodzinski refused saying itwas not his job to install fuses.'0When Jagodzinski refusedto install the fuse, he asked him in the presence of Madisonto get on his truck and take his load out, whereuponJagodzinski replied he would not do it. Upon askingJagodzinski if he refused to work, Jagodzinski replied"Yes." Bailey stated he then prepared the writeup de-scribed supra. Bailey also testified that on that morning heasked Madison whether there was any problem putting infuses, whereupon Madison told him how to install themand pursuant to his inquiry informed him he had a wholebox of fuses.9 David Madison, Jr., is the president of the Union and is also thechairman of the bargaining unit at Respondent.l0 Jagodzinski denied refusing to install fuses.11 An affidavit admittedly given by Foreman Bailey to a Board agentalso contains statements reflecting that Jagodzinski told him the truck wasunsafe, and that somebody pulled the headlights and the lights blew.However, Bailey at the hearing denied either statement was true.12 Under company policy employees were allowed five unexcusedabsences during a 6-month penod.On cross-examination Bailey both admitted and deniedthat Jagodzinski had told him the truck was unsafe.llI credit the testimony of Jagodzinski concerning hisconversations with Foreman Bailey, which was partiallycorroborated by Madison, rather than Bailey, whom Idiscredit. Apart from my observations of the witnesses indiscrediting Bailey he also contradicted his own testimony.Johnny Rhodes, who replaced Jagodzinski as the driverof the tractor that morning, left about 7 a.m. after replacinga fuse and continued the trip to Saginaw, which lastedabout 45 minutes, without further incident. Rhodes, whoalso described the weather as being cloudy and dark, usedhis lights on the trip. David Madison, Jr., who describedthe weather as being semicloudy and partly overcast after arain, stated he could see well enough to drive without lightsand Foreman Bailey testified it was light at 7 a.m.Both General Manager Douglas and Foreman Baileydenied Bailey either had the authority to or in factdischarged Jagodzinski. They both testified Douglas madethe decision to discharge him and Bailey's writeup onlyamounted to a recommendation that he be discharged.While Foreman Bailey gave as his reasons for recom-mending Jagodzinski be discharged his refusal to take aload out after the Union had stated in front of Jagodzinskiand himself that all it took was a fuse, General ManagerDouglas asserted his decision to discharge Jagodzinski,which he made about 10 a.m. that day after talking toDouglas between 9 a.m. and 10 a.m., was based not only onBailey's recommendation and his report of the incident,but also because of his prior work record of absenteeismand disciplinary actions. Respondent's records and Doug-las' testimony in this respect reflect Jagodzinski hadapproximately 13 unexcused absences during his employ-ment,'2and two prior disciplinary actions on May 12 and21. On May 12 Jagodzinski was given a l-week suspension,which was subsequently reduced, for blocking the drivewaypreventing other drivers from getting their trucks out andsuspected drinking.13The May 21 disciplinary action,which also indicated the next action taken would bedischarge, was for insubordination by refusing to obey aforeman's order to drive a load to Warren and by walkingout instead.'4On October 6, at a meeting held pursuant to article IV,section 6, of the grievance procedurel5before MediatorRobert Johnson an agreement was reached between Re-spondent and the Union concerning Jagodzinski's griev-ance on his discharge whereby they agreed to reinstateJagodzinski in another capacity as a knockout man at therate of pay he was earning at the time of his dischargewithout any backpay. Jagodzinski, who was not present atthe meeting, did not accept the findings or settlement.The next highest step of the grievance procedure, whichwas not resorted to, provided for binding arbitration beforei3 Jagodzinski denied he had been dnrinking.14 According to Jagodzinski he had refused to take out a tractor-trailerbecause the trailer brakes were not working.is This sec. provides as follows:All grievances that cannot be settled by the above procedures shallbe submitted for arbitration to a State Labor Relations Mediatorprovided by the Michigan Employment Relations Commission.519 DECISIONS OF NATIONAL LABOR RELATIONS BOARDan arbitrator selected from a list supplied by the FederalMediation and Conciliation Service.C. Analysis and ConclusionsThe General Counsel contends contrary to Respondent'sdenials that Respondent violated Section 8(a)(1) of the Actby discriminatorily discharging Jagodzinski because of hisprotected concerted activities in refusing to drive a tractoralleged to be unsafe because it was blowing fuses andbecause he sought to exercise his contractual right to refuseto do a job which would be injurious to his health or safety.Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise of their rights guaranteed in Section 7 of theAct. Where an employee complains about safety matterswhich are embodied in a contract he is acting in the interestof all the employees covered by the contract in attemptingto enforce those provisions and such actions are held toconstitute protected concerted activities under the Act.Roadway Express, Inc., 217 NLRB 278 (1975), C. & I. AirConditioning, Inc., Mc Keon Construction 193 NLRB 911(1971), set aside 486 F.2d 977 (C.A. 9, 1973); and InterboroContractors, Inc., 157 NLRB 1295 (1966). Such protectionis not dependent on the merits of the asserted contractclaims or whether the employees expressly refer to applica-ble contracts in support of their actions or are even awareof the existence of such agreements. John Sexton & Co., ADivision of Beatrice Food Co., 217 NLRB 80 (1975); andThe Singer Company, Climate Control Division, 198 NLRB870 (1972), fn. 5. Further, the Act is violated if an employerdischarges an employee for an impermissible reason even ifit also possesses other valid grounds for the discharge.Borek Motor Sales, Inc. v. N.L.R.B., 425 F.2d 677 (C.A. 7,1970), cert. denied 400 U.S. 823 (1970).Applying these principles the evidence, supra, establishesJagodzinski, unable to repair the lights on the tractor hewas assigned to drive had more than ample reason forbelieving the tractor to be unsafe to drive. Apart from thedisputed weather conditions, which I find were bad, it cannot seriously be argued that even in good weather a tractoroperating without proper lights, especially brake lights, onan open highway would be a safe vehicle to drive.Notwithstanding the contract between Respondent and theUnion contained safety provisions, requiring, inter alia,Respondent to keep all equipment in safe working order atall times and provided that employees would not berequired to work on jobs under conditions which would beinjurious to their health or safety, Jagodzinski, on com-plaining to Foreman Bailey about the safety condition ofhis tractor which he refused to drive until it was repairedwas informed by Bailey he was discharged.While Bailey not only informed Jagodzinski he wasdischarged and the writeup given to him by Bailey at thattime, on its face clearly shows he was discharged forrefusing to take the load out, even assuming GeneralManager Douglas subsequently made the final decision itwas precipitated by and based primarily on the incidentwhich occurred that morning, which I find was Jagodzin-ski's refusal to drive what he believed to be an unsafetractor.Under these circumstances, I find Jagodzinski's dis-charge by Respondent on July 23, 1976, was caused by hisrefusal to drive a tractor which he believed to be unsafeand although not specifically mentioned amounted to anattempt to require Respondent to adhere to the safetyprovisions of the contract affecting the interest of all theemployees and his discharge for concerted activities violat-ed Section 8(a)(1) of the Act.With respect to the issue whether the agreement reachedbetween Respondent and the Union under the grievanceprocedure concerning Jagodzinski's discharge precludesfinding a violation of the Act, absent as here any showingthat the requirements of Spielberg were met,16I do not findany basis for deferring to such agreement. Under Spielbergthe Board has recognized certain arbitration awards wherethe arbitration proceedings appear to have been fair andregular, all parties have agreed to be bound, and thearbitrator's decision is not clearly repugnant to the pur-poses and policies of the Act.IV. The Effect of the Unfair Labor PracticesUpon CommerceThe activities of Respondent set forth in section III,above, found to constitute unfair labor practices occurringin connection with the operations of Respondent describedin section 1, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening,and obstructing commerce and the free flow thereof.CONCLUSIONS OF LAWI. T & T Industries, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. Local 267, International Union, Allied IndustrialWorkers of America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By discharging Daniel Jagodzinski on July 23, 1976,because he engaged in protected concerted activitiesRespondent has engaged in unfair labor practices inviolation of Section 8(a)(1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section 8(aX 1)of the Act, I shall recommend that it cease and desisttherefrom and to take certain affirmative action to effectu-ate the policies of the Act. Accordingly, Respondent shallbe ordered to immediately reinstate Daniel Jagodzinski tohis former job, or, if that job no longer exists, to asubstantially equivalent job, without prejudice to hisseniority or other rights and privileges and to make himwhole for any loss of earnings and compensation he may1R Spielberg Manufacturing Company, 112 NLRB 1080 (1955).520 T & T INDUSTRIES, INC.have suffered because of the unlawful discriminationagainst him by discharging him on July 23, 1976. Backpayshall be computed in accordance with the formula andmethod prescribed by the Board in F. W. WoolworthCompany, 90 NLRB 289 (1950), and payment at 6-percentinterest per annum shall be computed in the mannerprescribed by the Board in Isis Plumbing & Heating Co.,138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 17The Respondent T & T Industries, Inc., Detroit, Michi-gan, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discharging, or in any other manner discriminatingagainst employees in regard to their hire, tenure ofemployment, or any term or condition of employment,because they have engaged in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to engagein, or to refrain from engaging in any or all of the activitiesspecified in Section 7 of the Act, except to the extent suchrights be affected by an agreement requiring membershipin a labor organization as a condition of employment asauthorized by Section 8(aX3) of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:IT In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order. and all objections thereto shall bedeemed waived for all purposes.(a) Offer immediate and full reinstatement to DanielJagodzinski to his former job, or, if that job no longerexists, to a substantially equivalent job, without prejudiceto his seniority or other rights and privileges and make himwhole for any loss of pay or other compensation he mayhave suffered by reason of the discrimination against himin the manner set forth in that portion of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryto analyze and determine the amount of backpay dueunder the terms of this Order.(c) Post at its Detroit, Michigan facility copies of theattached notice marked "Appendix." 18 Copies of saidnotice, on forms furnished by the Regional Director forRegion 7, shall, after being duly signed by Respondent'sauthorized representative, be posted immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, andhereby is, dismissed insofar as it alleged unfair laborpractices not specifically found herein.18 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."521